EXHIBIT 10.30

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

June 28, 2006

VIA FAX AND FEDERAL EXPRESS

David L. Snitman, Ph.D.

Chief Operating Officer

Array BioPharma, Inc.

3200 Walnut Street Boulder, CO 80301

 

RE: Notice of Exercise of Right to Extend Research Term and Amendment No.7

Dear Dr. Snitman:

As you know, InterMune, Inc. (“InterMune”) and Array BioPharma Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002, as amended by Amendment No.1 dated May 8, 2003, Amendment
No.2 dated January 7, 2004, Amendment No.3 dated September 10, 2004, Amendment
No.4 dated December 7, 2004, Amendment No.5 dated June 30, 2005 and Amendment
No. 6 dated February 3, 2006 and effective January 1, 2006, (collectively, the
“Agreement”). Any capitalized term contained herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Agreement. As you
also know, InterMune has recently exercised it right to extend the Research Term
for an additional twelve (12)-month period following June 30, 2006 such that the
Research Term no expires June 30, 2007 under the Agreement.

Pursuant to our discussions,, we would like to amend the Agreement, effective as
of the date hereof, as follows:

1.             Section 2.3 of the Agreement is hereby amended in its entirety to
read as follows:

“2.3 Term and Termination of Research Collaboration. The Research Collaboration
shall commence on the Effective Date and shall end upon the first to occur of
(i) June 30, 2007, (ii) the termination of this Agreement, or (iii) [ * ] after
written notice from InterMune that InterMune elects (in its sole discretion) to
early terminate the Research Collaboration (such period beginning on the
Effective Date and ending upon the earliest of (i), (ii) and (iii), the
“Research Term”).  The Research Term shall automatically be extended for an
additional twelve (12)-month period after June 30, 2007 (“Extension Term”) on
the same terms and conditions as previously conducted (except as otherwise


--------------------------------------------------------------------------------




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

David L. Snitman

June 28, 2006

set forth in this Agreement) unless either party gives the other party written
notice on or before March 31, 2007 of its intention not to extend the Research
Term. “

2.             Section 5.1.1 of the Agreement is hereby amended in its entirety
to read as follows:

“5.1.1 Research Phase Payment Schedule.  InterMune agrees to pay Array funding
for the conduct of the Research Collaboration quarterly, in advance, in an
amount equal to one quarter (1/4) of the Allocated Array FTEs (or, if less, the
number of Array FTEs described in this Section 5.1.1 or otherwise scheduled in
the Research Plan to be provided by Array in the upcoming quarter), multiplied
by the applicable Array FTE Rate (as defined below in Section 5.1.2). The
Allocated Array FTEs shall be as follows: (a) [ * ] Array FTEs devoted to [ * ]
for the period of time set forth below in this Section 5.1.1 (or such other
number scheduled in the Research Plan) (the “Discovery FTEs”); (b) [ * ] Array
FTEs devoted to [ * ] for the period of time set forth below in this Section
5.1.1 (or such other number scheduled in the Research Plan) (the “Manufacture
FTEs”); and (c) [ * ] Array FTEs, [ * ] of which will be [ * ] will be devoted
to [ * ] while [ * ] will be devoted to [ * ] for the period of time set forth
below in this Section 5.1.1 (or such other number of FTEs and/or allocation of
such number of FTEs between the manufacturing transfer and process research
activities as scheduled in the Research Plan) (the “Research FTEs”). Payments
shall be made on or before the first day of each calendar quarter. Such payments
are non-creditable and non-refundable, subject to the remainder of this Section
5.1.1. Within thirty (30) days after the end of each calendar quarter during
which InterMune is funding Array FTEs devoted to the Research Collaboration,
Array shall notify InterMune in writing of the number of FTEs Array actually
devoted to the Research Collaboration during such calendar quarter. If such
actual FTEs are less than the number of FTEs for which InterMune paid, then
InterMune may credit the overpayment against the next payment due Array under
this Agreement. If no payment will be due Array within the next three (3) months
after Array was required to notify InterMune of such actual FTEs, Array shall
promptly refund the overpayment to InterMune. In addition, InterMune may audit
Array’s FTE records relating to the Research Collaboration, in the same manner
and subject to the same restrictions as those set forth in Array’s-audits
pursuant to Section 6.4, and any discrepancies shall be trued-up as provided in
the foregoing two (2) sentences. In no event shall lnterMune be required to fund
a greater number of Array FTEs in any calendar quarter than one quarter (1/4) of
the Allocated Array FTEs for such calendar quarter, or, if lesser, those
provided in the Research Plan for Array to provide in such calendar quarter.

The Discovery FTEs shall be funded by InterMune beginning July 1, 2005 through
June 30, 2007. When requesting to extend the Research Term in accordance with
Section 2.3, InterMune shall specify in a written notice to be delivered by
InterMune to Array no later

3280 Bayshore Boulevard, Brisbane, CA 94005 Tel: 415.466.2200 Fax: 415.466.2300


--------------------------------------------------------------------------------




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

than February 28, 2007, the number of Discovery FTEs to be funded for the
Extension Term .

Beginning February 1, 2006, InterMune shall fund [ * ] Manufacture FTEs until [
* ] (or such other [ * ] as may be determined by mutual agreement). The Research
FTEs shall be funded by InterMune beginning January 1, 2006 through August 31,
2006, with an option exercisable by InterMune to extend such funding for an
additional six (6)-month period. Upon the [ * ] by Array as described above, (i)
any remaining raw materials purchased for the [ * ] and for which Array receives
reimbursement from InterMune that are not used for the [ * ] shall be owned by,
and also delivered to, InterMune (or a third party designated by InterMune) and
(ii) InterMune shall have the right to request, by delivering written notice to
Array within thirty (30) days, to [ * ] the number of Research FTEs under this
Section 5.1.1 by up to an additional [ * ] Array FTEs, which additional Research
FTEs will be devoted to [ * ] (which activities shall be with respect to the [ *
] as set forth in the Research Plan). In the event Array agrees to InterMune’s
request to [ * ] the number of Research FTEs to [ * ] Array FTEs, such
additional Array FTEs will be funded by InterMune until June 30, 2007.”

Except as set forth in (1) and (2) above, all terms and conditions of the
Agreement will remain in full force and effect.

Please acknowledge your agreement to the proposed amendments to the Agreement by
having an authorized Array representative countersign both enclosed copies of
this letter where indicated below, and returning one original to the attention
of Lucinda Y. Quan, Director, Legal Affairs at InterMune. We would be happy to
proceed based on receipt of a facsimile copy while awaiting the original.

If you have any questions on the foregoing, please do not hesitate to contact
me.

Sincerely,

 

 

 

 

 

 

 

 

Lawrence Blatt, PhD

 

 

Chief Scientific Officer

 

 

 

 

 

 

 

 

cc:

General Counsel, Array

 

 

 

Mr. Larry Kahn, InterMune

 

 


--------------------------------------------------------------------------------




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Acknowledged and Agreed:

ARRAY BIOPHARMA INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------